

ARMADA
Health Care


July 19, 2013


Dr. William A. Carter Chairman and CEO
Hemispherx Biopharma, Inc. JFK Boulevard
Suite 660
Philadelphia, Pa 19103


Re: Agreement Between Armada Health Care, LLC and Hemispherx Biopharma, Inc.


Dear Dr. Carter,
Armada Health Care would like to request an extension to the above mentioned
contract through August 14, 2014 subject to the same terms and conditions
currently in place.


Please sign this acceptance letter as acknowledgment of the extension and return
to my attention via fax or e-mail. I can be reached at 973-564-8004 if you have
any questions
or concerns.


Regards,


Ryan Oligino
Vice President
Armada Health Care
Phone: 973-564-8004
Fax: 973-564-8010
/S/: William A. Carter
 
(signature)
 
William A. Cartrer
 
(print name)
 
CEO and Chairman
 
(Title)
 
7/23/2013
 
(Date)
 


